née

REPUBLIQUE DU CAMEROUN PAIX-TRAVAIL-PATRIE

TT 207 A En TE.
PRESIDENCE DE LA REPUSLIQUE DECRET N°_ JPM DU. 29 Jui an
VIS IGGE

T portant incorporation au domaine privé de l'Etat et

1 5 ï ité forestière d'aménagement
_ 18 uWz01 dune polos de Mort de 66607 hectares
RESIDENCY OF-7He REPUBLIC dénommée UFA 10 048.- 4

V

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu la Constitution : - ‘

Vu la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de
la pêche ;

Vu l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier, modifiée et
complétée par l'ordonnance n°77/1 du 10 janvier 1977 ; .

Vu l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial, modifiée et
complétée par l'ordonnance n°77/2 du 10 janvier 1977 ;

Vu le décret n°76/165 du 27 avril 1976 fixant les modalités de gestion du
domaine national :

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l'Etat et ses modificatifs subséquents ;

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n°95/145 Bis du 04 août 1995 ;

Vu le décret n°2004/320 du 08 décembre 2004 portant organisation du
Gouvernement, modifié et complété par le décret n° 2007/268 du 07
septembre 2007 ;

Vu le décret n°95/531/PM du 23 août 1995 fixant les modalités d'application du
régime des forêts :

Vu le dossier technique y afférent,

DECRETE:

ARTICLE 1°”'.- Est à compter de la date de signature du présent décret, incorporée
au domaine privé de l'Etat au titre de forêt de production, la parcelle de forêt d’une
superficie de 66 607 hectares, située dans le Département. du Haut-Nyong,
Région de l'Est et délimitée ainsi qu'il suit :

BLOC A D'UNE SUPERFICIE DE 37 035 HECTARES
BLOC A D'UNE SUPERFICIE DE 37 035 HECTARES

Le point de base A1 (249810 ; 373462), se trouve à la confluence des
rivières Ziang et Dja.

A L'OUEST:

e Du point Aî, suivre la rivière Ziang en amont sur une d

istance de 17
pour atteindre le point A2 ; 4 km

Generated by CamScanner
F.

AU NORD :

2

Eu boit A2 (258642; 386441), suivre une droite de gisement 36° sur une
5 ance de 2,7 km pour atteindre le point A3 :

U point A3 (260259 ; 38 suivre une droite de gisement 47° sur une
distance de 3 km pour attdiféf lRÉPÉRPAA sinérsr lauijière Loi.

" 000653 16 JUN 2011

Du Point A4 (34 075 ; 39f5887œuivre anerdroiterdengis£ment 103° sur une
distance de 3,6 km pouf atfeinare E point-A5-situé-sur-un cours d'eau non
dénommé, affluent de là rivière Loi : É ;

Du point A5 (265733 ; 389758), suivre cette rivière en aval jusqu'à sa
Confluence avec la rivière Loi puis, l’autre affluent non dénommé en amont
Pour atteindre le point A6 situé à 9 km :

Du Point A6 (271745 ; 387644), suivre une droite de gisement 130° sur une
distance de 2 km pour atteindre le point A7 ;

Du Point A7 (273238 ; 386400), suivre une droite de gisement 69° sur une
distance de 2,5 km pour atteindre le point A8 situé sur un affluent non
dénommé de la rivière Mpoo ;

Du point A8 (275477 ; 387187), suivre cet affluent en aval sur une distance
de 4,7 km pour atteindre le point A9.

A L'EST :

Du point A9 (279457: 386898), suivre une droite de gisement 157° sur une
distance de 2 km pour atteindre le point A10 :

Du point A10 (280246 ; 385135), suivre une droite de gisement 128° sur une
distance de 1,4 km pour atteindre le point A11 :

Du point A11 (281345 ; 384306), suivre une droite de gisement 217° sur une
distance de 2 km pour atteindre le point A12 À

Du point A12 (280122 ; 382709), suivre une droite de gisement 156° sur une
distance de 2,1 km pour atteindre le point A13 ;

Du point A13 (281034 ; 380636), suivre une droite de gisement 196° sur une
distance de 1,9 km pour atteindre le point A14 ;

Du point A14 (280514 ; 379013), suivre une droite de gisement 201° sur une
distance de 1,9 km pour atteindre le point A15 situé sur un affluent de la
rivière Mpoo ;

Du point A15 (279885 ; 377139), suivre cet affluent en aval, puis Mpoo en
aval sur une distance de 2 km pour atteindre le point A16 situé à la
confluence de Mpoo avec un autre affluent non dénommé |

Du point A16 (281166 ; 375713), suivre cet affluent en amont sur une
distance de 1,4 km pour atteindre le point A17 ;
Du point A17 (279926 ; 375816), suivre une droite de gisement 176°

à é sur une
distance de 2 km pour atteindre le point A18.

AU SUD :

Du point AT8 (279968: PS8), Re pates Cam Svanmer

retrouver le point de base A1.
/ 3

LOC B D'UNE SUPERFICIE DE 5 307 HECTARES

Le point de base B1 (262991 à
Loi et un cours J'eau non dénom

RARE EN Rue BRIE entre la rivière
é, VISA

Douts3 | 16 JUN2811 |

e_ Du point Bi, suivre une ite-de gisemen D, JRAERQHE Histance dés
pour atteindre le point B |

+ Du point B2 (262239 ; 393124), suivre une droite de gisement 291,4 sur une
distance de 1,5 km pour atteindre le point B3.

AU NORD-OUEST :

AU SUD-OUEST :

e _ Du point B3 (260866 ; 393659), suivre une droite de gisement 226° sur une
distance de 670 m pour atteindre le point B4 ;

+ Du point B4 (260384; 393195), suivre une droite de gisement 286° sur une
distance de 1,3 km pour atteindre le point B5.

AU NORD :

Du point B5 (259122 ; 393566), suivre une droite de gisement 326° sur une

distance de 1,5 km pour atteindre le point B6;

Du point B6 (258287 ; 394800), suivre une droite de gisement 57° sur une

distance de 5 km pour atteindre le point B7 situé sur la rivière Loi ;

Du point B7 (262397 ; 397462), suivre cette rivière en amont jusqu'à sa

confluence avec un affluent non dénommé pour atteindre le point B8 situé à

1,4 km;

e Du point B8 (263352 ; 397833), suivre une droite de gisement 92° sur une
distance de 1,9 km pour atteindre le point B9 situé sur un affluent non
dénommé de Loi;

e Du point B9 (265273 ; 397768), suivre une droite de gisement 120.4° sur une
distance de 2,2 km pour atteindre le point B10 situé sur un cours d’eau non
dénommé affluent de Po;

+ Du point B10 (267202; 396636), suivre cet affluent en aval jusqu'à sa
confluence avec Po, puis Po en amont sur une distance de 2,3 km pour
atteindre le point B11 ;

e Du point B11 (268788 ; 398074), suivre une droite de gisement 95° sur une

distance de 5 km pour atteindre le point B12 situé sur la rivière Bibim.

A L'EST :

+ Du point B12 (273798 ; 397638), suivre Bibim en aval sur une distance de 2
tteindre le point B13 ;
ER F Generated by CamScanner
F
4
° Earl ep ; 396635), suivre une droite de
: » J,6 Km pour atte Î itu
déhotimée de la “nr En atieindre le point B14 sit
: t 210.3° sur

* Du polnt 1114 (271070 : 393278), suivre une droite de gisemen
s iué-s ffluent non

gisement 230° sur une
é sur un affluent non

;
une diétance de 1,8 km pour retro
dénommé de la rivière Po

15 JUN 2011

Héal en (£il jusqu'à sa

D00453

AU SUD :

+ Du point E16 (270180 ; 39175 PRESIDENCY QE

confluence avec la rivière Po, où le point B16 ;

+ Du point 516 (269085 ; 391655), suivre Po en am
kim, puis son affluent de gauche sur 1,3 km pour a

. Du point 517 (268529 ; 394392), suivre une droite de
distance de 4,4 km pour atteindre le point B18 situé à
Hviètes non dénommées affluents de Loi ;

+ Du point B18 (264169 ; 393863), suivre ce cours d’eau jusqu
avec la rivière Loi pour atteindre le point de base B1.

ont sur une distance de 2,5

tteindre le point B17 ;
gisement 263° sur une
la confluence de deux

’à sa confluence

BLOC C D’UNE SUPERFICIE DE 3 814 HECTARES

Le point C1 (280010 ; 389271) de base, se trouve à 2 km en amont du
passage de la rivière Bibim sur la route Ntourmzok — Malèn V.

AU SUD :

+ Du point C1, suivre une droite de gisement 70° sur une distance de 3 km

pour atteindre le point C2 situé sur la rivière Bikoum;
+ _ Du point C2 (282648 ; 390418), suivre Bikoum en aval sur une distance de

2,6 km pour alteindre le point C3 ;
+ _ Du point C3 (283176 ; 387894), suivre une droite de gisement 83° sur une

distance de 3,2 km pour atteindre le point C4.

A L'EST :

e_ Du point C4 (286388 ; 388215), suivre une droite de gisement 28° sur une
distance de 1,2 km pour atteindre le point C5;

Du point C5 (286893 ; 389225), suivre une droite de gisement 339° sur une
distance de 1,6 km pour atteindre le point C6;

Du point C6 (286273 ; 390854), suivre une droite de gisement 1° sur une
distance de 1,6 km pour atteindre le point C7 ;

Du point C7 (286342 ; 392391), suivre une droite de gisement 280° sur une
distance de 2,2 km pour atteindre le point C8;

Du point C8 (284208 ; 392712), suivre une droite de gisement 298° sur une
distance de 3,6 km pour atteindre le point C9 situé sur la rivière Ompoul ;

Du point C9 (281042 ; 394410), suivre une rivière en aval sur distance de 1,2

km pour atteindre le point C10 ; Generated by CamScanner

*
/ 5

à o

+ Du point C10 (280033 ; 393057), suivre une droite de gisement At |
distance de 2 km pour atteindre le point C11 situé sur la rivière IDI affluent

+ Du point C11 (278197 ; 392070), suivre cette rivière, puis sn
gauche immédiat en amont pouf attend ES à ‘

sur une

AU SUD — OUEST :

qunega | 162011
Rs on o
+ Du point C12 (275237 ; 392368} suivrecune droite dergisemen 124
distance de 2,2 km pour atféindrete-point-C13-situé”sur” FREE
dénommé de la rivière Bibim ; Al "à sa
+ Du point C13 (277027 ; 391060), suivre cet affluent en aval jusqu'#
confluence avec la rivière Bibim, puis Bibim en aval sur 1 km pour retrouver
le point de base C1.

BLOC D D'UNE SUPERFICIE DE 9 313 HECTARES

Le point de base D1 (286693 : 393559) se trouve à Bitsil, à 1,8 km en amont
de la confluence de la rivière Mpomo avec un affluent non dénommé.

A L'EST :

Du point D1, suivre une droite de gisement 48° sur une distance de 1,6 km
pour atteindre le point D2 situé sur la rivière Mpomo ;

Du point D2 (287899 ; 394567), suivre cette rivière en amont sur une
distance de 1,9 km pour atteindre le point D3 ;

Du point D3 (287665 ; 396349), suivre une droite de gisement 19° sur une
distance de 2,6 km pour atteindre le point D4 ;

Du point D4 (288547 ; 398887), suivre une droite de gisement 349° sur une
distance de 2,4 km pour atteindre le point D5 situé sur un cours d'eau non
dénommé ;

Du point D5 (288061 ; 401083), suivre ce cours d'eau en amont sur une
distance de 3,8 km pour atteindre le point D6 ;

e Du point D6 (286171 ; 403766), suivre une droite de gisement 340° sur une
distance de 1,8 km pour atteindre le point D7.

AU NORD ET AU NORD — OUEST :

e Du point D7 (285577 ; 405494), suivre une droite de gisement 231° sur une
distance de 2,6 km pour atteindre le point D8 ;

e Du point D8 (283525 ; 403856), suivre une droite de gisement 273° sur une
distance de 5,8 km pour atteindre le point D9 :

e Du point D9 (277314 ; 403874), suivre une droite de gisement 234°

distance de 7 km pour atteindre le point D10. sur une

Generated by CamScanner
6
Fa SUD :

* Du point D10 (272004; 400075), suivre une droite de oi
distance de 4,8 km pour atteindre le point D11 situé sur Un &
rivière Bibim ;

sement
SETETK

s
e)
T
©.
=
(e]
nn
—h
=
N
NI
oo
[9
[=1
ul
œ
@
U
R
©
Le]
s
Le]
£,
<
s
o
8
®
3
[=
o
rm]
Ci
œ
J
mi
=

.
(S]
[=

TG
©.
5
À
Ü
Br
mm

pd
N
œ
À
ES
un

ns
mo
©
eu
©
po.
ES
ao
£.
<
S
a
[e)
ri
æ
Q
mb
S:
ü:
Q
œ®
L]
n
<
.

de 2,3 km pour atteindre le point D14 : =
s Du Point D14 (285667; 396925), suivre une droite de gisemen
distance de 3,6 km pour atteindre le point de base Di.

BLOC E D’UNE SUPERFICIE DE 11 138 HECTARES

__ Le point de base E1 (266786; 402891) se trouve
Nawakue'engué à 4,6 km de son passag RS

A L'OUEST :

+ Du point El, suivre une droite de
pour atteindre le point E2 ;
+ Du point E2 (267616 ; 404786ÿ; suivre une droite de gis
distance de 3,6 km pour atteindre le point E3 situé sur un cours &

dénommé :

e Du point E3 (264295 ; 405959), suivre ce cours d'eau en aval sv
distance de 3,6 km pour atteindre le point Ed ;

dénommé, affluent de la rivière Niong Mañok :
+ Du point E5 (268765 ; 411266), suivre cet affluent sur une di
km jusqu’à sa confluence avec la rivière Nlong Mafok, d'où le P:

AU NORD ET A L'EST :

e Du point E6 (265253 ; 414589), suivre la rivière Nlong Mafok, puis le à
So en amont pour atteindre le point E7 situé à 17,4 km : l

e Du point E7 (275315 ; 408395), suivre une droite de gisement 205
distance de 3 km pour atteindre le point E8 ;

+ Du point E8 (274010 ; 405737), suivre une droite de gisement
distance de 3,6 km pour atteindre le point E9 ;

e Du point E9 (271233 ; 403007), suivre une droite de gisement 232° su S
distance de 1,6 km pour atteindre le point E10 situé sur yn affgent &êe ls
rivière Ndwakue’engué ; Generated by Cam8cannet

. 7
/ is la rivière
4 + Du point E10 (269962 ; 402082), suivre cet affluent en aval, Puis

|

ndwakuo'engué sur 3,8 km pour retrouver le point de base E.

h . : ix mille
. La zone forestière ainsi circonscrite couvre une superficie de Shane
Six cent sept (66 607) hectares.

ARTICLE 2.- (1) Le domaine forestier ainsi délimité et dénommé Unité Forestière
d'Aménagement 10 048, est affecté à la production des bois d'œuvre.

. (2) Les populations riveraines continueront à exercer. dans la forêt
AINSI classée, leurs droits d'usages portant sur la collecte des produits forestiers
non ligneux, le ramassage du bois de chauffage, la chasse et la pêche
traditionnelles.

(8) Les droits d'usage spécifiques seront arrêtés lors de l'élaboration
et de l'approbation du plan d'aménagement de ladite Unité Forestière
d'Aménagement, conformément aux textes en vigueur.

(4) L'activité d'exploitation forestière ne peut y être menée que
Gonformément à ce plan d'aménagement arrêté par le Ministre chargé des forêts.

ARTICLE 3.- Le présent décret sera enregistré, puis publié au Journal Officiel en

français et en anglais./-

Yaoundé, le 29 JUIN. 2011 |

= LE PREMIER MINISTRE,
QU 4 DU GOUVERNEMENT,
X

PRÉSIDENCE DE & A REPiiHLIQUE
7 VIA

[é

a 0nnts 3 |
fésesior NCY

16 UN2011

THE REPUBLIC

/ Philémon YANG

Generated by CamScanner
